Exhibit 10.103
 
 
TERM NOTE
 

 
$40,000,000.00 
 October 8, 2008

 
                      THIS TERM NOTE (together with all extensions, renewals,
amendments, substitutions and replacements hereto and hereof, the "Note") is
executed and delivered under and pursuant to the terms of that certain Loan
Agreement dated as of even date herewith (together with all extensions,
renewals, amendments, substitutions and replacements thereto and thereof the
"Agreement") by and between MORGANTOWN MALL ASSOCIATES LIMITED PARTNERSHIP, an
Ohio limited partnership (the "Borrower"), and FIRST COMMONWEALTH BANK (the
"Bank").


                      FOR VALUE RECEIVED, the Borrower hereby promises to pay to
the order of the Bank, its successors and assigns, at the office of the Bank at
Philadelphia and Sixth Streets, Indiana, Pennsylvania 15701 or such other
location as the Bank shall designate from time to time, the principal amount of
FORTY MILLION AND 00/100 DOLLARS ($40,000,000.00) or such lesser amount as may
be advanced to or for the benefit of the Borrower hereunder and which is
outstanding from time to time hereunder, together with interest accruing on the
outstanding principal balance from the date hereof, as provided below.


1.           Interest Rates.


(a) For the term of this Note, interest shall be charged on the outstanding
principal balance of this Note at a floating rate equal to the sum of (x) the
one-month London Inter Bank Offered Rate or “LIBOR”, (determined as set forth
below) plus (y) a margin equal to three hundred fifty (350) basis points, or
three and fifty hundredths of one percent (3.50%)(the "Margin"); subject in each
case to adjustment as set forth below.


“LIBOR” shall mean, for each Reset Date, the interest rate per annum determined
by the Bank by dividing (i) the rate which appears as USD-LIBOR-BBA on Dow Jones
Page 3750 previously known as Telerate Page 3750 (or on such other substitute
Dow Jones page that displays rates at which US dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by the Bank which has been approved by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying rates at which US dollar deposits are offered by leading banks in
the London interbank deposit market (an “Alternate Source”), at approximately
11:00 a.m., London time, two (2) Business Days prior to such Reset Date, as the
one (1) month London interbank offered rate for U.S. Dollar deposits commencing
on such Reset Date (or if there shall at any time, for any reason, no longer
exist a Dow Jones Page 3750 previously known as Telerate Page 3750 (or any
substitute page) or any Alternate Source, a comparable replacement rate
determined by the Bank at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve
Percentage.


 
 

--------------------------------------------------------------------------------

 
“LIBOR Reserve Percentage” shall mean the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including,
without limitation, supplemental, marginal and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
liabilities”).


“Reset Date” shall mean, initially October 14, 2008, and the first day of each
month thereafter commencing on November 1, 2008.


(b)           Interest shall be calculated on a 360-day simple interest basis;
that is by applying the ratio of the annual interest rate over a year of 360
days multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.


(c)           Upon the occurrence and during the continuance of an Event of
Default (as defined in the Agreement) including failure to pay upon final
maturity, the Bank may, pursuant to the Agreement, require that amounts
outstanding under this Note bear interest at a rate per annum equal to the sum
of the rate otherwise in effect hereunder plus five percent (5%) (the "Default
Rate").


(d)           Interest will continue to accrue on the outstanding unpaid
principal balance of this Note, including at the Default Rate if it has been
imposed, whether or not judgment is entered on this Note.


(e)           In no event will the rate of interest hereunder exceed the maximum
rate of interest permitted by applicable law.


2.           Payments of Principal and Interest.


(a)           Beginning on November 1, 2008 and continuing on the first (1st)
day of each month thereafter up to and including October 1, 2010, consecutive
monthly installments of principal shall be due and payable in the respective
amounts and at the times set forth on Exhibit "A" attached hereto and made a
part hereof.  Accrued interest on the unpaid principal balance of this Note
shall be payable in arrears at the same times as the principal payments.


(b)           Beginning on November 1st, 2010 and continuing on the first (1st)
day of each month thereafter, consecutive monthly installments of principal and
interest shall be due and payable, each such installment amount being that
amount of combined principal and interest which would, at the then applicable
interest rate described in paragraph 1(a) above, amortize over a period of
twenty-five (25) years, the then outstanding principal balance of this
Note.  The monthly payments hereunder shall be automatically adjusted upon each
Reset Date based on any change in the Index using the then current outstanding
principal balance and the number of months remaining in the twenty-five (25)
year amortization period commencing on the Closing Date.


 
2

--------------------------------------------------------------------------------

 


(b)           On the Maturity Date, (including any revised Maturity Date in
connection with any Extension Period pursuant to the terms of Section 2.5 of the
Agreement) the then outstanding principal balance of the Obligations (as defined
in the Agreement) of the Borrower, shall be due and payable in full.


(d)           If any payment of principal or interest is not made within ten
(10) days following the due date for such payment, the Borrower will pay to the
Bank immediately upon demand a late charge in an amount equal to the greater of
$25.00 or five percent (5%) of the amount that has not been paid, not to exceed
$27,000 in any one event.


(e)           All payments of principal, interest and other amounts shall be
made at the office of the Bank at its address set forth above.


(f)           If any payment under this Note shall become due on a Saturday,
Sunday or public holiday under the laws of the State where the Bank’s office
indicated above is located, such payment shall be made on the next succeeding
business day and such extension of time shall be included in computing interest
in connection with such payment.  The Borrower hereby authorizes the Bank to
charge the Borrower's deposit account at the Bank for any payment if not made
when due.  If Borrower is in default under this Note, payments received will be
applied to charges, fees and expenses (including attorneys’ fees), accrued
interest and principal in any order the Bank may choose, in its sole
discretion.  If Borrower is not in default under this Note, payments shall be
applied to the purpose earmarked by Borrower, and if no purpose is earmarked by
Borrower in writing, then first to accrued but unpaid interest, second to
principal and then lastly to any charges, fees and expenses due Bank.


(g)           Both the Late Charge and the Default Rate are imposed as
liquidated damages for the purpose of defraying the Bank’s expenses incident to
the handling of delinquent payments, but are in addition to, and not in lieu of,
the Bank’s exercise of any rights and remedies hereunder, under the other Loan
Documents or under applicable law, and any fees and expenses of any agents or
attorneys which the Bank may employ.  In addition, the Default Rate reflects the
increased credit risk to the Bank of carrying a loan that is in default.  The
Borrower agrees that the Late Charge and Default Rate are reasonable forecasts
of just compensation for anticipated and actual harm incurred by the Bank, and
that the actual harm incurred by the Bank cannot be estimated with certainty and
without difficulty.


                      3.           Prepayments.  The principal owed hereunder
may be prepaid in whole or in part at any time, and from time to time, subject
to the payment of the prepayment premium described in the Agreement.  All
prepayments shall be applied as set forth in the Agreement.


                      4.           Incorporation of Terms.  This Note is the
Note referred to in the Agreement.  Reference is made to the Agreement for the
provisions for the acceleration of the maturity hereof.  All of the terms,
conditions, covenants, representations and warranties of the Agreement are
incorporated herein by reference as if the same were more fully set forth
herein. All capitalized terms used herein which are not defined herein, but
which are defined in the Agreement, shall have the meanings herein which are
given to them in the Agreement.


 
3

--------------------------------------------------------------------------------

 
                      5.           Remedies Upon Default.  Upon the occurrence
of an Event of Default specified in the Agreement, the principal hereof and
accrued interest hereon may become forthwith due and payable, all as provided in
the Agreement.


                      6.           Certain Waivers.  Demand, presentment,
protest, notice of dishonor, notices of default or nonpayment and all other
notices of any kind are hereby waived.


                      7.           Successors and Assigns.  Subject to the terms
of the Agreement, this Note may be assigned by the Bank (or any other holder
hereof), in whole or in part, at any time and from time to time.  This Note
shall be binding upon the successors and assigns of the Borrower and shall inure
to the benefit of the successors and assigns of the Bank (and any holder
hereof); provided that the Borrower may not assign this Note without the prior
written consent of the Bank.


                      8.           Governing Law.  This Note shall be governed
by, and construed and enforced in accordance with, the laws of the Commonwealth
of Pennsylvania without regard to the principles thereof regarding conflict of
laws, excepting applicable Federal Law.


                      9.           Power to Confess Judgment.


(a)  The Borrower hereby irrevocably authorizes and empowers any attorney or the
Prothonotary or Clerk of any Court in the Commonwealth of Pennsylvania, or
elsewhere, to appear at any time after the occurrence and during the continuance
of an Event of Default for the Borrower as of any term, and with or without
complaint filed, confess or enter judgment against the Borrower for the entire
principal balance of this Note and all accrued interest, together with costs of
suit, and an attorney's commission equal to the greater of (a) all reasonable
legal fees and expenses actually incurred and to be incurred by the Bank for the
collection or preservation of the obligations due under this Note or (b) one
percent (1%) of the unpaid principal balance and accrued interest, but in any
event not less than One Thousand Dollars ($1,000), plus other costs incurred by
the Bank under the Agreement; and for so doing, this Note or a copy of this Note
verified by affidavit shall be sufficient warrant.  The authority granted in
this Note to confess judgment against the Borrower shall not be exhausted by any
single exercise of that authority, but shall continue from time to time and at
all times until payment in full of all amounts due under this Note.


(b)  The Borrower further acknowledges and agrees that after the entry of
judgment by confession against the undersigned, the Bank (or any holder of the
judgment) may without notice and a hearing foreclose upon, attach, garnish, levy
or otherwise seize property of the undersigned in full or partial payment of the
judgment.  The Borrower, being fully aware of its rights to prior notice and a
hearing on the validity of any claims or defenses that may be asserted against
the Bank hereunder, before and/or after judgment is entered, knowingly,
intelligently and willingly waives these rights and expressly agrees and
consents to the entry of judgment by confessions on this Note against the
Borrower and, without notice or hearing, the taking of such other actions as may
be permitted under applicable law.


 
4

--------------------------------------------------------------------------------

 
(c)  The Borrower agrees that any action or proceeding arising out of or
relating to this Note may be commenced in the Court of Common Pleas of Indiana
County, Pennsylvania or in the United States District Court for the Western
District of Pennsylvania, and the Borrower agrees that a summons and complaint
commencing an action or proceeding in either of such courts shall be properly
served and shall confer personal jurisdiction if served personally or by
certified mail to the Borrower at its address set forth in the Agreement, or as
otherwise provided under the laws of the Commonwealth of Pennsylvania.  Further,
the Borrower hereby specifically consents to the personal jurisdiction of the
Court of Common Pleas of Indiana County, Pennsylvania and the United States
District Court for the Western District of Pennsylvania and waives and hereby
acknowledges that the Borrower is estopped from raising any objection based on
forum non conveniens, any claim that either such court lacks proper venue or any
objection that either such court lacks personal jurisdiction over the Borrower
so as to prohibit either such court from adjudicating any issues raised in a
complaint filed concerning this Note or payment to the Bank.  The Borrower
hereby acknowledges and agrees that this choice of forum provision shall not be
deemed to preclude the enforcement of any judgment obtained in any forum or the
taking of any action under this Note to enforce the same in any appropriate
jurisdiction.


                      10.           Waiver of Jury Trial.  Each of the Borrower
and the Bank hereby irrevocably waives any and all right to trial by jury in any
action or proceeding of any kind or nature in any court, arising out of, under
or by reason of this Note or the transactions contemplated hereby.  The Borrower
and the Bank acknowledge that this waiver of jury trial has been specifically
negotiated as a part of this Note and the other Loan Documents.


                      The Borrower acknowledges that the Borrower has read and
understood all the provisions of this Note, including the confession of judgment
and waiver of jury trial provisions, and has been advised by counsel as
necessary or appropriate.




[Remainder of Page Intentionally Left Blank]
 
 
5

--------------------------------------------------------------------------------

 
                      WITNESS the due execution of this Term Note on the date
first above written with the intent to be legally bound hereby, and with the
further intention that this Note shall constitute a sealed instrument.


WITNESS/ATTEST:
 
 
 
 
 
 
 
By:_______________________________
Name:
Title:
MORGANTOWN MALL ASSOCIATES LIMITED
PARTNERSHIP, an Ohio limited partnership
 
By:  GLIMCHER MORGANTOWN MALL, INC.,
a Delaware corporation, its general partner
 
By: GLIMCHER PROPERTIES CORPORATION,
a Delaware corporation, its sole shareholder
 
By:______________________(SEAL)
Name: Mark E. Yale
Title: Executive Vice President, Chief Operating Officer and Treasurer
   














